Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 27 October 1786
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


     
      Amsterdam 27th: October 1786
     
     We have the Honor to acquaint Your Excellency, that agreeable to the Conditions of the Loan of Two Millions raised for the United-States, the Second Drawing of Premiums was effected the 25th: Instant to the Amount of Sixty Thousand Guilders; Which it is at the Option of the United-States, to pay in New Bonds the 1st: February 1787 or in Specie Six Months after the Drawing. The first drawing was discharged in Money Primo Febry:, and strongly impressed with the good Consequences a similar Mode of Payment for the succeeding Ones would have upon the Credit of the United-States,

especially as it would not now be from the Capital borrowed, We pressed the Commissioners of the Board of Treasury, to furnish us early their directions in what Mode these Premiums should be paid off, strongly advising the Money. Being without their Answer, We beg leave to submit the Matter to Your Excellency and for your Government to inform you, We have now in hands belonging to the United-States about cyf 170,000:—:— Out of which we do not foresee any other Disposals than the Interest due next February cyf 80,000:—:— Your Excellency and Colonel Smith’s Salaries &C: and such Drafts as you may expect from the Negotiators with the Barbary Powers, The Extent of which Your Excellency will compute; And if then You should judge the Affairs of the United-States would admit a Specie Payment of the cyf 60,000:—:— Premiums; We are convinced Your Excellency, urged by the same Motives as ourselves, will immediately authorize us to advertise it.
     It appears to us by the Representation of the Honorable Congress of 2nd: August, that it is intended this Object should be paid in Cash; And we flatter ourselves the new Revenue System so long and strongly recommended will pass; so as to enable the Treasury with ease to provide the cyf 250,000:— Interest that will be due next June.—
     We are respectfully / Your Excellency’s / Most obedt: and very hble servts
     
      Wilhem & Jan WillinkNics. & Jacob van Staphorst.
     
    